          Case 1:21-cr-00140-JDB Document 6 Filed 02/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       Case No.: 21-mj-00023-GMH
               v.                            :
                                             :
LARRY RENDELL BROCK                          :
                                             :
                          Defendants.        :


                                 NOTICE OF APPEARANCE

       The United States of America, through undersigned counsel, hereby informs the Court

that Trial Attorney Justin Sher is entering his appearance in the above-captioned matter as

counsel for the United States.



                                                     Respectfully submitted,

DATED: February 11, 2021                             MICHAEL R. SHERWIN
                                                     ACTING UNITED STATES ATTORNEY
                                                     NEW YORK BAR NO. 4444188


                                             By:     /s/ Ahmed Baset
                                                     Ahmed M. Baset
                                                     IL Bar No. 630-4552
                                                     Assistant United States Attorney
                                                     555 4th Street, N.W. Room #3626
                                                     Washington, DC 20530
                                                     202-252-7097
                                                     ahmed.baset@usdoj.gov
Case 1:21-cr-00140-JDB Document 6 Filed 02/11/21 Page 2 of 2




                                /s/ Justin Sher
                                Justin Sher
                                D.C. Bar No. 974235
                                Trial Attorney
                                National Security Division
                                United States Department of Justice
                                950 Pennsylvania Avenue, NW
                                Washington, D.C. 20004
                                202-353-3909
                                justin.sher@usdoj.gov




                            2
